Citation Nr: 1711948	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Appellant served on active duty from April 1979 to July 1982 and received a discharge under other than honorable conditions due to frequent incidents of a discreditable nature with civil or military authorities.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which deemed the Appellant's discharge under dishonorable conditions for VA compensation purposes and a bar to the payment of VA benefits.

This matter was previously before the Board in March 2014 and November 2015, when it was remanded for further development.


FINDINGS OF FACT

1.  The Appellant was discharged from service in July 1982 under other than honorable conditions based on a pattern of willful and persistent misconduct.

2.  The preponderance of evidence is against a finding that the Appellant was insane at the time he committed the acts that resulted in his July 1982 discharge.


CONCLUSION OF LAW

The Appellant's July 1982 discharge was under dishonorable conditions for VA compensation purposes and serves as a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  A December 2008 notice letter informed the Appellant of the evidence needed to establish veteran status and to overcome the adverse finding regarding the character of his discharge.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Agency of Original Jurisdiction (AOJ) obtained Appellant's service personnel records and associated them with the claims file, but the AOJ has made a formal finding that his service treatment records are unavailable.  The claims file also includes records related to the Appellant's application for disability benefits with the Social Security Administration (SSA).  VA provided an examination in July 2014 and obtained a second opinion from the initial examiner in January 2016.  The Board also obtained an expert medical opinion from the Veterans Health Administration (VHA) in January 2017 pursuant to 38 C.F.R. § 20.901.  The Board finds these opinions are adequate to make an informed decision on this appeal when viewed together with the other evidence of record because the authors of the opinions considered an accurate factual history regarding the central issue to this appeal and provided an adequate rationale for their opinions that the Appellant was not insane at the time he committed the acts that led to his discharge from service in July 1982.  Although the Board deemed an opinion pursuant to 38 C.F.R. § 20.901 necessary, it finds this additional development does not vitiate the probative value of the prior opinions.  The Board simply found it necessary to obtain an opinion to complete the record that explicitly addressed the grounds for insanity outlined in 38 C.F.R. § 3.354 and to provide the Appellant every possible avenue for the development of favorable evidence in his case.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2014, the Board remanded this matter so the AOJ could obtain SSA records and schedule the Appellant for an examination to obtain an opinion regarding this appeal.  The Appellant's SSA records were associated with the claims file in April 2014, and an examination was provided in July 2014.  In November 2015, the Board remanded this matter so the AOJ could obtain a second opinion regarding the appeal.  This opinion was provided in January 2016.  Any arguable deficiencies in the prior opinions were resolved by the January 2017 VHA opinion.  Thus, the Board finds the requested development has been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of this appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. §3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  Id.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. §3.12 (d)(4).  An offense that interferes with or precludes the performance of military duties cannot be characterized as a minor offense.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

A discharge or release from service under one of the conditions specified in 38 C.F.R § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in 38 U.S.C.A. § 5303(b).  Under VA regulation, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995); see also VAOPGCPREC 20-97 (May 22, 1997) (clarifying VA's definition of insanity). Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354 (a).

Here, the Board finds the Appellant was discharged from service in July 1982 due to willful and persistent misconduct.  See 38 C.F.R. §3.12(d).  In April 1980, the Appellant was informed that he was barred from re-enlistment after being convicted for driving while intoxicated (DWI), an offense his commanding officer characterized as a "serious offense."  Subsequent to his DWI conviction, the Appellant received several summary courts-martial with escalating punishments after being found to be absent without leave (AWOL) on numerous occasions.  In February 1982, he received punishment to include a reduction in rank to the grade of E-1, forfeiture of $100 per month for one month, and confinement with hard labor for seven days.  In June 1982, he received forfeiture punishment to include forfeiture of $372 per month for one month and restriction to his Company area for a period of 30 days.  In July 1982, he was discharged from service due to "frequent incidents of a discreditable nature with civil or military authorities."  His DD-214 notes he was AWOL for 84 days during his period of service from April 1979 to July 1982.  The Board finds the Appellant's actions involved conscious wrongdoing or known prohibited action with notable frequency during a relatively short period of service.  Thus, the actions that led to his discharge constitute willful and persistent misconduct.  These actions cannot be described minor as they interfered with and, at times, precluded the Appellant from performing his military duties.  See Stringham, 8 Vet. App. at 448.  As such, the Appellant's discharge is a bar to the payment of benefits unless it is found that he was insane at the time of committing the offenses that led to his discharge.

The Board further finds the preponderance of evidence is against a finding that the Appellant was insane at the time he committed the acts that resulted in his July 1982 discharge.  The record includes several opinions from experts in the field of psychiatry, none of which suggest the Appellant was insane at the time of his in-service misconduct, to include a private opinion the Appellant submitted on his own behalf.

In January 2014, a VA examiner conducted a detailed clinical analysis of the Appellant and provided an opinion that it is less likely than not the Appellant was insane at the time of his in-service misconduct.  The January 2014 VA examiner explained the Appellant has provided conflicting reports for his AWOL periods and made no mention that he was psychiatrically ill during service in the examination interview, but rather discussed feeling upset with racism and described his behavior more consistent with willful misconduct.  The January 2014 VA examiner noted it was not until 2008 that the Appellant began to seek psychiatric treatment.  The January 2014 VA examiner acknowledged there is little doubt that the Appellant has some type of mental health diagnosis currently present, but ultimately concluded it was not present in service, explaining it is very likely that the Appellant's military career has become part of his psychotic symptomatology in regards to this being a fixation and part of a delusional or paranoid system that presented after service.

In February 2015, the Appellant was assessed by two private providers who co-signed a joint report on his behalf.  The providers reported the Appellant likely has a "psychotic condition."  They noted diagnoses of post-traumatic stress disorder (PTSD); paranoid schizophrenia; schizoaffective disorder; psychotic disorder, not otherwise specified (NOS); and anxiety disorder, NOS found in treatment records  They further noted lay evidence suggests that the Appellant's psychotic condition has existed for a significant period of time and likely before he first sought treatment in 2008.  Yet, they concluded there is insufficient information to make a reasonable determination of whether the Appellant was insane at the time of his in-service misconduct.

In January 2016, the January 2014 VA examiner provided a second opinion regarding this appeal, indicating his prior opinion has not changed after reviewing additional statements submitted by the Appellant and the February 2015 private opinion.

In January 2017, a VHA psychiatrist, P.E.M., M.D., provided an opinion that explicitly addresses the three grounds for establishing insanity under VA regulations.  P.E.M., M.D., indicated the evidence does not suggest that the Appellant exhibited a more or less prolonged deviation from his normal behavior concurrent with his in-service misconduct.  P.E.M., M.D., noted that, although the Appellant had seven documented AWOL periods in service, he was allowed to return to duty after the first six AWOL periods after being observed by his superiors.  P.E.M., M.D., explained the fact that a Medical Board was not initiated, nor mandatory treatment required, suggests that there was no deviation from the Appellant's normal behavior.  P.E.M., M.D., further noted statements from the Appellant's commanding officer that suggest he was otherwise a good soldier, but for his misconduct.  

P.E.M., M.D., also concluded the evidence suggests the Appellant's behavior did not interfere with the peace of society.  P.E.M., M.D., noted the appellant's records show he was convicted for DWI while sitting in a parked car with the engine running.  P.E.M., M.D., explained this without more does not show that the Appellant actually interfered with the peace of society.

P.E.M., M.D., finally concluded that the evidence does not suggest that the Appellant departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during service.  P.E.M., M.D., explained the Appellant's records are silent as to the presence of a major mental illness or personality disorder in service.  He further noted the Appellant did not demonstrate a consistent pattern of antisocial behavior that might suggest an antisocial personality disorder was present in service.  P.E.M., M.D., further explained there is nothing in post-service psychiatric and intelligence quotient testing that suggests the Appellant was predisposed to exhibit antisocial or socially deviant behaviors during his period of service.

In sum, there is no evidence that suggest the Appellant was insane at the time of his in-service misconduct other than his assertions.  The competent medical evidence of record overwhelmingly suggests the Appellant was not insane at the time of his in-service misconduct.  As such, the Board finds the preponderance of evidence is against a finding that the Appellant was insane at the time he committed the acts that resulted in his July 1982 discharge, and the reasonable-doubt-doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Board concludes the appellant's July 1982 discharge was under dishonorable conditions for VA compensation purposes and serves as a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).




(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the characterization of the Appellant's July 1982 discharge from service as dishonorable for VA purposes and a bar to the payment of VA benefits is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


